1 Reported in 227 N.W. 430.
This action is to set aside an assignment made by plaintiff to defendant Guaranteed Securities Company of a note and mortgage executed by defendants Ekwall. So far as it relates to defendants Guaranteed Securities Company and George H. Blood, it involves the same questions determined in Williamson v. Falkenhagen, 178 Minn. 379, 227 N.W. 429. The cases were argued together, and this case is ruled by the decision in that, filed herewith.
The additional facts appearing in this record and not in the other have no bearing upon the questions presented by the appeal. We may note in passing however that this is not an action in which the statute permits a garnishment.
Order reversed.